In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-300 CR

____________________


THOMAS FREEMAN, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 217th District Court
Angelina County, Texas

Trial Cause No. 22,678




MEMORANDUM OPINION

 A jury found Thomas Freeman, Jr., guilty of aggravated assault.  Tex. Pen. Code
Ann. § 22.02(a)(2) (Vernon 2003).  After finding the defendant to be an habitual offender,
the trial court assessed punishment at twenty-five years of confinement in the Texas
Department of Criminal Justice, Institutional Division. 
	Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967);
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On January 23, 2003, Freeman
was given an extension of time in which to file a pro se brief. We received no response
from the appellant.  Because the appeal involves the application of well-settled principles
of law, we deliver this memorandum opinion.   See Tex. R. App. P. 47.4.
 We have reviewed the clerk's record and the reporter's record, and find no arguable
error requiring us to order appointment of new counsel.  Compare Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991). The judgment is affirmed.
	AFFIRMED.
								PER CURIAM
Submitted on April 28, 2003
Opinion Delivered May 7, 2003
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.